482 S.E.2d 704 (1997)
224 Ga. App. 721
COUCH
v.
UNITED PAPERWORKERS INTERNATIONAL UNION et al.
No. A97A0928.
Court of Appeals of Georgia.
January 23, 1997.
Reconsideration Dismissed February 19, 1997.
*705 Jerry J. Couch, pro se.
Stanford, Fagan & Giolito, Megan E. Gideon, Atlanta, for appellees.
McMURRAY, Presiding Judge.
Jerry James Couch, an inmate at Johnson Correctional Institute in Wrightsville, commenced this pro se action against the United Paperworkers International Union, and its Local 983, alleging employment discrimination against a disabled adult. On October 8, 1996, the trial court granted summary judgment for the defendants on the grounds of federal preemption and the running of the applicable statute of limitation. On November 8, 1996, Couch filed a notice of appeal but addressed it to the United States District Court for the Southern District of Georgia. He later attempted to amend the notice of appeal on November 25, 1996, redirecting the matter to the Court of Appeals of Georgia. But on December 3, 1996, the trial court dismissed the appeal as untimely. Couch has not appealed from that dismissal. Held:
"A notice of appeal shall be filed within 30 days after entry of the appealable decision or judgment complained of." OCGA § 5-6-38 (a). Pretermitting whether, under the particular facts and circumstances of the case before this Court, a trial court is authorized to dismiss a notice of appeal on the ground that the same is not timely filed, it is the duty of this Court on its own motion to inquire into its jurisdiction. Thibadeau v. Hendon, 221 Ga.App. 258, 471 S.E.2d 52. "The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court." Jordan v. Caldwell, 229 Ga. 343, 344, 191 S.E.2d 530. In the case sub judice, plaintiff's notice of appeal is not timely. "Accordingly, we are without jurisdiction to consider this case. It must be dismissed." White v. White, 188 Ga.App. 556, 557, 373 S.E.2d 824.
Appeal dismissed.
BEASLEY and SMITH, JJ., concur.